Matter of Johnson v Bodie (2020 NY Slip Op 00734)





Matter of Johnson v Bodie


2020 NY Slip Op 00734


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


170 CAF 18-01586

[*1]IN THE MATTER OF KEREEM JOHNSON, PETITIONER-RESPONDENT,
vMICHELLE L. BODIE, RESPONDENT-APPELLANT.
IN THE MATTER OF MICHELLE L. BODIE, PETITIONER-APPELLANT.
vKEREEM JOHNSON, RESPONDENT-RESPONDENT. 
IN THE MATTER OF MICHELLE L. BODIE, PETITIONER-APPELLANT,
vKEREEM JOHNSON, RESPONDENT-RESPONDENT. 


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT.
ANTHONY L. PENDERGRASS, BUFFALO, FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered August 1, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, designated petitioner-respondent Kereem Johnson primary residential parent of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court